Exhibit 10.2

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the "Agreement") is made as of June
28, 2011 (the "Effective Date"), by and among Housing Programs Limited, a
California limited partnership ("Assignor"), and Gleason E. Amboy, Joel I.
Ferguson, and Sol L. Steadman (collectively referred to herein as "Assignee");
and AMG-MGT, LLC, a Michigan limited liability company (the "General Partner"
and together with Assignor and Assignee, each a "Party" and, as the context
requires, any two or more, collectively, "Parties"), with reference to the
following:

 

A.        Oshtemo Limited Dividend Housing Association (the "Partnership") was
formed as a limited partnership under the laws of the State of Michigan and is
being operated pursuant to an Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of August 30, 1984, as amended by the
First Amendment to Amended and Restated Agreement of Limited Partnership, dated
as of March 1, 2007 (collectively, the "Amended Partnership Agreement").

 

B.         Assignor, being the sole limited partner in the Partnership, has
agreed to assign all of its limited partnership interests in the Partnership to
Assignee and withdraw from the Partnership, Assignee has agreed to acquire such
interests, and the General Partner has consented to such assignment and
assumption, all pursuant to the terms of this Agreement.

 

NOW THEREFORE, in consideration of the mutual promises and for such other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1.         Assignment and Assumption.

 

1.1       Effective as of the "Closing" (as hereinafter defined):

 

(a)        Assignor hereby assigns to Assignee (in three equal parts) 100% of
Assignor's interest in the Partnership, including, without limitation,
Disposition Profits, Disposition Losses, Operating Disbursements, Operating
Profits, Profits and Losses (each as defined in the Amended Partnership
Agreement) and all other Partnership assets, and all rights to any fees, loan
repayments and reimbursements (collectively, the "Interest"); and

 

(b)        Assignee assumes and agrees to perform all of the obligations of
Assignor under the Partnership Agreement.

 

1.2       In consideration of Assignor's assignments of the Interest, at the
Closing Assignee shall pay to Assignor an amount (the "Payment") equal to Three
Hundred fifty Thousand ($350,000.00) Dollars, payable in cash. The Payment shall
be treated as a direct acquisition of the Interest. Assignor covenants and
agrees that such sum shall be received in full satisfaction of all obligations
and liabilities due Assignor in connection with or in any manner arising out of
the Partnership, the Property (as defined in the Amended Partnership Agreement)
or any other assets owned by the Partnership. The Payment shall be made by
federal funds wired pursuant to instructions from Assignor.

 

           

2.         Closing.

 

2.1       The closing of the transactions contemplated by this Agreement (the
"Closing") shall occur no later than December 31, 2011 (the "Closing Date"). In
the event the Closing does not occur on or before the Closing Date, this
Agreement shall terminate automatically without the necessity of any further
action on the part of any of the Parties unless the Parties otherwise agree in
writing.

 

2.2       At the Closing:

 

(a)        As provided in Section 1.2, Assignee shall pay the Payment; and

 

(b)        Assignor, Assignee and the General Partner shall execute and
exchange countersigned counterparts of the Second Amendment to Amended and
Restated Agreement of Limited Partnership of the Partnership in the form
attached hereto as Exhibit A (the "Amendment").

 

            3.         Conditions to Closing.

 

3.1       Each of the Parties acknowledges that the consent of the Governmental
Agencies (as defined in the Amended Partnership Agreement) to the transfer of
the Interest, as contemplated by this Agreement, is required. The General
Partner and Assignee shall each use commercially reasonable efforts to obtain
the same, and Assignor, at no cost, expense or liability to it, will fully
cooperate with the General Partner and Assignee by providing the Governmental
Agencies with such information and executing documents which the Governmental
Agencies may reasonably require in order to evaluate such transfer, and it shall
be a condition precedent to Closing that the Governmental Agencies' consent is
received prior to Closing. The General Partner and Assignee, on the one hand,
and Assignor, on the other, shall each provide the other with copies of any
correspondence from the Governmental Agencies or that it receives in connection
with the Governmental Agencies' review of the proposed transfer of the Interest.

 

3.2       It shall be a condition precedent to Closing that all representations
and warranties set forth herein shall be true and correct in all material
respects, and all covenants set forth herein shall have been fully complied with
in all material respects, as of the Closing.

 

3.3       Notwithstanding anything to the contrary contained or implied in this
Agreement, there are no other conditions to the obligation of the Parties to
close the transaction contemplated by this Agreement except as expressly set
forth in this Section 3.

 

3.4       If on the date of Closing any condition set forth in Section 3 has not
been satisfied, this Agreement shall terminate and be of no further force or
effect.

           

4.         Representations, Warranties and Covenants.

 

4.1       As a material inducement to Assignee entering into this Agreement,
Assignor hereby represents and warrants to Assignee the following are true and
correct as of the Effective Date, shall be true and correct as of the Closing
Date, and shall survive the Closing and the withdrawal of Assignor from the
Partnership:

 

(a)        Assignor is the owner of the Interest and the Interest is not subject
to any lien, pledge or encumbrance of any nature whatsoever and Assignee shall
acquire the same free of any rights or claims thereto by any other party
claiming by, through or under Assignor.

 

(b)        The execution and delivery of this Agreement by Assignor and the
performance of the transactions contemplated herein have been duly authorized by
all requisite corporate and partnership proceedings and, assuming the due and
proper execution and delivery by Assignee and the General Partner, this
Agreement is binding upon and enforceable against Assignor in accordance with
its terms.

 

(c)        No proceeding before any federal, state, municipal or other
governmental department, commission, board or agency is pending against Assignor
or, to the knowledge of Assignor, threatened against Assignor pursuant to which
an unfavorable judgment would restrain, prohibit, invalidate, set aside,
rescind, prevent or make unlawful this Agreement or the transactions
contemplated hereunder, nor does Assignee know of any reason to believe any such
proceeding will be instituted.

 

(d)        Assignor has incurred no obligation or liability, contingent or
otherwise, for brokerage or finders' fees or agents' commissions or other
similar payment in connection with this Agreement.

 

4.2       As a material inducement to Assignor entering into this Agreement,
Assignee hereby represents and warrants to Assignor the following are true and
correct as of the Effective Date, shall be true and correct as of the Closing
Date, and shall survive the Closing and the withdrawal of Assignor from the
Partnership:

 

(a)        The execution and delivery of this Agreement by Assignee and the
performance of the transactions contemplated herein have been duly authorized by
all requisite corporate and partnership proceedings.

           

(b)        Assuming the due and proper execution and delivery by Assignor, this
Agreement is binding upon and enforceable against Assignee in accordance with
its terms.

 

(c)        No proceeding before any federal, state, municipal or other
governmental department, commission, board or agency is pending against Assignee
or, to the knowledge of Assignee, threatened against Assignee pursuant to which
an unfavorable judgment would restrain, prohibit, invalidate, set aside,
rescind, prevent or make unlawful this Agreement or the transactions
contemplated hereunder, nor does Assignee know of any reason to believe any such
proceeding will be instituted.

 

(d)        Assignee has incurred no obligation or liability, contingent or
otherwise, for brokerage or finders' fees or agents' commissions or other
similar payment in connection with this Agreement.

 

(e)        Assignee is aware of the restrictions on transfer or encumbrance of
the Interest under the Partnership Agreement, as well as the transfer
restrictions imposed by the Securities Act of 1933, as amended, and applicable
state securities laws (the "Securities Laws"). Assignee is able to bear the
economic risk of its investment in the Interest, is aware that it must hold the
Interest for an indefinite period and that the Interest has not been registered
under the applicable Securities Laws and may not be sold or otherwise
transferred unless permitted by the terms of the Partnership Agreement and the
Interest is registered, or an exemption from the registration requirements is
available with respect thereto, under the Securities Laws. Assignee is acquiring
the Interest for its own account and not with a view to resell, transfer or
otherwise dispose thereof.

 

(f)         Assignee is an Affiliate of the General Partner and, knows,
therefore, at least as much about the Partnership as Assignor. Assignee is
experienced in financial transactions such as ownership of the Interest and
understands the business and operations of the Partnership. Assignee has had an
opportunity to ask questions about and seek information about the Partnership
and the Property, and has not relied upon any express or implied representations
or warranties from Assignor with regard to the Interest, the Partnership or the
Property, except as expressly provided herein.

 

(g)        Assignee accepts and adopts all of the terms and conditions of the
Amended Partnership Agreement and accepts all of the conditions of the
Regulatory Agreement (as defined in the Amended Partnership Agreement), and
Assignee agrees to pay when due all capital contributions owed or to be owed to
the Partnership relating to the Interest.

 

4.3       As a material inducement to Assignor entering into this Agreement:

 

(a)        The General Partner represents and warrants to Assignor that (i) the
execution and delivery of this Agreement by the General Partner and its
performance of the transactions contemplated herein have been duly authorized by
all requisite corporate proceedings, and (ii) assuming the due and proper
execution and delivery by Assignor, this Agreement is binding upon and
enforceable against the General Partner in accordance with its terms. The
foregoing representations and warranties are true and correct as of the
Effective Date, shall be true and correct as of the Closing Date, and shall
survive the Closing and the withdrawal of Assignor from the Partnership; and

 

(b)        The General Partner covenants to Assignor that on or before Closing,
the Partnership will have obtained all necessary consents and approvals for the
transactions contemplated by this Agreement, including, but not limited to, the
consents, to the extent required, of all Governmental Agencies.

 

                        4.4       Except as expressly provided in Section 4, no
Party has made any other representation or warranty (oral or written) concerning
the Interest, the Partnership, the Property or any other matter.

 

5.         Miscellaneous. All notices, demands, requests and other
communications required pursuant to the provisions of this Agreement ("Notice")
shall be in writing and shall be deemed to have been properly given or served
for all purposes (i) if sent by Federal Express or any other nationally
recognized overnight carrier for next business day delivery, on the first
business day following deposit of such Notice with such carrier, or (ii) if
personally delivered, on the actual date of delivery or (iii) if sent by
certified mail, return receipt requested postage prepaid, on the fifth (5th)
business day following the date of mailing addressed as follows:

 

5.1       If to Assignor:

AIMCO

639 Granite Street

Suite 312

Braintree, MA 02184

Attention: Brian Flaherty

Facsimile: 781-849-7652

 

and:

 

AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, CO 80237

Attention: Trent Johnson, Esq.

Facsimile: (720) 200-6881

 

with a copy to:

 

Bryan Cave LLP

1201 West Peachtree Street

Suite 1400

Atlanta, GA 30309

Attention: Todd Wade, Esq.

Facsimile: (404) 572-6999

 

5.2       If to Assignee and/or the General Partner, to the intended recipient
at:

 

Gleason E. Amboy

4275 Five Oaks

Lansing, MI 48911

 

Sol L. Steadman

2110 Casey Key Road

Nokomis, FL 34275

 

Joel I. Ferguson

1223 Turner Street

Suite 400

Lansing, MI 48906

 

 

 

AMG-MGT, LLC

Attn: Gleason E. Amboy

4275 Five Oaks

Lansing, MI 48911

 

With a copy to:

 

Loomis, Ewert, Parsley, Davis & Gotting, P.C.

124 W. Allegan, Suite 700

Lansing, MI 48933

Attention: Richard W. Pennings, Esq.

 

Any of the Parties may designate a change of address by Notice in writing to the
other Parties. Whenever in this Agreement the giving of Notice by mail or
otherwise is required, the giving of such Notice may be waived in writing by the
person or persons entitled to receive such Notice.

 

                        5.3       If any term, covenant or provision hereof is
illegal, or the application thereof to any person or in any circumstance shall
to any extent be invalid or unenforceable, the remainder of this Agreement, or
the circumstances other than those with respect to which it is held invalid or
unenforceable, shall not be affected thereby except that each term, covenant,
condition and provision of this Agreement shall be interpreted to be consistent
with the intent of the parties as characterized by all the provisions herein
stated. If the only possible interpretation is to make the Agreement not
consistent with the intent of the parties as so characterized, then the parties
shall meet and mutually agree upon replacement provisions to the Agreement
consistent with the intent of the parties herein.

 

                        5.4       This Agreement may be signed in any number of
counterparts, each of which shall be an original for all purposes, but all of
which taken together shall constitute only one agreement. The production of any
executed counterpart of this Agreement shall be sufficient for all purposes
without producing or accounting for any other counterpart thereof

 

                        5.5       This Agreement shall be binding upon and inure
to the benefit of the heirs, executors, administrators, legal representatives
and permitted successors and assigns of the Parties hereto. This Agreement shall
be interpreted in accordance with the laws of the state in which the Property is
located.

 

                        5.6       Nothing herein shall be construed to be for
the benefit of or enforceable by any third party including, but not limited to
any creditor of either Assignor.

 

                        5.7       The Parties shall execute and deliver such
further instruments and do such further acts and things as may be required to
carry out the intent and purposes of this Agreement.

 

                        5.8       All article and section titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the text of this Agreement.

 

                        5.9       In the event that any court or arbitration
proceedings is brought under or in connection with this Agreement, the
prevailing party in such proceeding (whether at trial or on appeal) shall be
entitled to recover from the other party all costs, expenses, and reasonable
attorneys' fees incident to any such proceeding. The term "prevailing party" as
used herein shall mean the party in whose favor the final judgment or award is
entered in any such judicial or arbitration proceeding.

 

5.10     This Agreement constitutes the sole agreement of the Parties with
respect to the matters herein, all prior oral or written agreements being merged
herein. This Agreement may only be modified by a writing signed by all of the
Parties hereto and time is of the essence of this Agreement.

 

5.11     In interpreting this Agreement it shall be presumed that the Agreement
was jointly drafted and no presumption shall arise against any Party in the
event of any ambiguity.

 

5.12     Whenever herein the singular number is used, the same shall include the
plural where appropriate, and words of any gender shall include each other
gender where appropriate.

 

 

 

 

 

 

[Signatures on following page(s)]


IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the date
set forth above.

 

ASSIGNOR:                                                          HOUSING
PROGRAMS LIMITED,

                                                                              a
California limited partnership

 

                                                                              By
National Partnership Investments Corp.,

                                                                                   
a California corporation,

                                                                                   
General Partner

 

                                                                                   
By  /s/Brian Flaherty

                                                                                   
    Name:  Brian Flaherty

                                                                                   
    Title:  Senior Vice President

 

                                                                              By
NPIA III, a California limited partnership,

                                                                                   
General Partner

 

                                                                                   
By National Partnership Investments Corp.,

                                                                                   
a California corporation,

                                                                                   
General Partner

 

                                                                                   
By  /s/Brian Flaherty

                                                                                   
    Name:  Brian Flaherty

                                                                                   
    Title:  Senior Vice President

 

                                                                              By
Housing Programs Corporation II,

                                                                                   
a California corporation,

                                                                                   
General Partner

 

                                                                                   
By  /s/Brian Flaherty

                                                                                   
    Name:  Brian Flaherty

                                                                                   
    Title:  Senior Vice President


                                                                             
ASSIGNEE:

 

                                                                             
/s/Gleason E. Amboy

                                                                             
Gleason E. Amboy

 

                                                                             
/s/Sol L. Steadman

                                                                             
Sol L. Steadman

 

                                                                             
/s/Joel I. Ferguson

                                                                             
Joel I. Ferguson

 

 

GENERAL PARTNER:                                         AMG-MGT, LLC.,

                                                                              A
Michigan limited liability company

 

                                                                             
By  /s/Gleason E. Amboy

                                                                             
    Name:  Gleason E. Amboy

                                                                             
    Title:  Manager

 